Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146639                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146639
                                                                   COA: 309729
                                                                   Wayne CC: 06-007375-FC
  DAWAN TYNER,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the November 1, 2012
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals and REMAND
  this case to the Court of Appeals for plenary consideration.

        We do not retain jurisdiction.

         McCORMACK, J., not participating because of her prior involvement in this case
  as counsel for a party.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2013
           s0522
                                                                              Clerk